IH-32                                                                                Rev: 2014-1




                        United States District Court	

                                    for the	

                       Southern District of New York	

                              Related Case Statement	

                                                !
                              Full Caption of Later Filed Case:

MICHAEL PHILIP KAUFMAN




                  Plaintiff                                        Case Number



                       vs.

!!
salesforce.com, inc.




                 Defendant

                              Full Caption of Earlier Filed Case:
               (including in bankruptcy appeals the relevant adversary proceeding)

!!
MICHAEL PHILIP KAUFMAN




                  Plaintiff                                        Case Number

                                                 16-cv-2880 (AKH)
                       vs.

!!
MICROSOFT CORPORATION




                 Defendant
!

                                             Page !1
IH-32                                                                                           Rev: 2014-1



Status of Earlier Filed Case:
                            (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed         dismissal, settlement, court decision. Also, state whether there is an appeal
                            pending.)
        ✔
     ____ Open              (If so, set forth procedural status and summarize any court rulings.)

!
!
Tried to jury verdict, post-trial motions pending

!
!
!
!
!
!
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
!
!
The later case is brought by the same plaintiff, for infringement of the same patent that was
!
asserted in the prior action, as well as further infringement of other more recent patents in the
!
same patent family, relating to the same technology. Thus, (A) the actions concern the same
!
plaintiff and the same inventors, the same property (U.S. Pat. No. 7,885,981 and related
!
family patents); (B) there is substantial factual overlap as regards inventorship, patent claim
!
interpretation, validity, and the underlying technology; (C) the parties could be subjected to
!
conflicting orders, for example, with respect to claim construction; and (D) absent a
!
determination of relatedness there could be a substantial duplication of effort and expense,
!
delay, or undue burden on the Court, parties or witnesses.
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!
!          /s Ronald Abramson                                                      8/25/2020
Signature: ________________________________________                        Date: __________________!
!
!          Liston Abramson LLP
Firm:          ________________________________________


                                                    Page !2
